Acquisition & Participation Agreement




1.          On May 31, 2006, Texhoma Energy, Inc. entered into a number of
participation agreements to purchase various oil and gas leases (“the Leases”)
from Sunray Operating Company LLC (“Sunray” or the “Operator”).


2.          Vinoble Inc, a company incorporated in Delaware, USA (“Buyer” or
“Participant”) agrees to purchase from Texhoma Energy, Inc. (“Seller” or
“Texhoma”), individually or jointly referred to as the Party or Parties,
specific interests in the Leases and secure participation in the further
development of the Leases as detailed in Section 5 and Exhibit “A” (“the
Properties”).


3.          The agreed total consideration payable by Buyer to Seller for the
Properties is two hundred ten thousand US dollars ($60,000) (the “Purchase
Price”). The Purchase Price is compensation to Sunray and Texhoma for past
investments in the property and promotion. The Buyer is further obliged to pay
the Operator directly for its share of anticipated future investment in the
Leases. The Buyer hereby agrees to tender to the Seller the Purchase Price as
follows:




 
(i)
On or before September 15, 2006 sixty thousand US dollars ($60,000).



4.          The “Effective Date” shall be August 28, 2006 and the “Closing Date”
of the sale and purchase shall be September 15, 2006. Closing shall occur at a
mutually agreed location on the Closing Date. At Closing the Buyer shall tender,
as hereinafter set forth, the part-Purchase Price detailed in Section 2 (ii).
Simultaneously, Seller, as Assignor, shall execute and deliver to the Buyer two
counterpart originals of an assignment or assignments conveying the Property to
the Buyer as of the Effective Date. Buyer agrees to execute the assignment as
Assignee therein. One set of the original and fully executed assignment shall be
sent for recording in the relevant county in Texas immediately following
Closing. Buyer shall retain the other set of the original executed assignment.
Seller shall prepare and submit to Buyer for its review the proposed form of
assignment at least 5 days prior to the Closing Date.


 
 

--------------------------------------------------------------------------------

 
5.          Buyer will acquire and participate as follows:


 
(i)
A fifty five percent (55%) WI in the Manvel 2,000 ft Miocene Exploration
prospect for $20,000; and

 
(ii)
A fifty five percent (55%) WI in the Manvel 4,500 ft Oakville Development well
for $40,000.



6.          Buyer will acquire the Properties on the following conditions:


 
(i)
Texhoma will be given the right to back-in for a 12.5% WI after Payout of the
Investment. Payout is defined as the receipt by the Buyer of the equivalent of
the Purchase Price and the Investment out of revenue distribution from the
Operator;



 
(ii)
Sunray will remain the Operator of record for the Leases. As the Operator,
Sunray will provide monthly Lease Operating Reports detailing expenditure,
investment, sales revenue and royalties paid on behalf of the Lease owners
(Sunray, Texhoma and the Participant), accompanied by either a cash-call or a
revenue distribution cheque, whichever the case may be; Buyer acknowledges that
Sunray has the right to a one-eighth of eight-eights (12.5% of 8/8) at payout.



 
(iii)
The Parties will enter into negotiations leading to the execution of a mutually
agreeable Joint Operating Agreement (JOA) based on standard industry terms
within 30 days of completion and closing of this Agreement.



7.          Buyer, and its representatives, shall be entitled to conduct a
due-diligence review of the Property at the sole risk and expense of Buyer. Such
due-diligence review must be completed by Buyer not less than five days prior to
Closing. Seller shall provide Buyer and its representatives access to all data
pertaining to the Property. Buyer shall satisfy itself as to title and physical
condition of the Properties including environmental condition.


8.          All expenses incurred by Buyer in connection with or related to the
submission of this offer, the contemplated transaction, and all other matters
relevant to Closing, including without limitation, all fees and expenses of
counsel, accountants and financial advisors employed by the Buyer shall be borne
solely and entirely by Buyer.


9.          Buyer and Seller agree that the terms and conditions of this
Agreement as well as all data and information provided to Buyer by Seller shall
be treated as confidential and shall not be disclosed to any third party without
the prior written consent of the parties hereto, except as may be required by
law. In the event Closing does NOT occur or this Agreement otherwise becomes
null and void Buyer agrees to return to Seller any and all information regarding
the Property that were provided to Buyer by Seller.
 
 
 

--------------------------------------------------------------------------------

 
10.          The Buyer of the Properties shall be based solely on the Buyer’s
evaluation of the Property within the agreed period and Seller warrants no other
disclosure. The election to complete the acquisition and funding of the Property
shall reside in the sole election of the Buyer.


11.          This Agreement shall be interpreted under the Laws of the State of
Texas.


12.          This Agreement and the exhibits hereto constitute the full and
entire understanding and agreement between the Parties and no Party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein.


13.          The parties hereto agree to comply with any and all applicable
laws, rules and regulations affecting the Properties and the contemplated
transaction.




Agreed to and accepted this 28th day of August, 2006


for Buyer:


Vinoble Inc.
 


By: ____________________________________________
Catherine Thompson, President




Agreed to and accepted this 28th day of August, 2006


for Seller:


Texhoma Energy, Inc.
 


By: ____________________________________________


Max Maxwell, President & CEO
 
 
 

--------------------------------------------------------------------------------

 
Exhibit “A”


Attached to and made a part of that certain Agreement between Vinoble Inc, as
Buyer, and Texhoma Energy, Inc., as Seller, regarding the purchase and sale of
the hereinafter described “Properties.”


The Properties:


 
o
Manvel 4,500’ Oakville Development Well.

 
Leases covering approximately 60 acres of land in Brazoria County, Texas, for a
total consideration of $40,000. Buyer will acquire an undivided 55% interest in
the leases, subject to existing overriding royalty interest equal to 25% of
8/8.  Additionally, Sunray is entitled to a one-eight of eight-eights (12.50% of
8/8) working interest, proportionally reduced at payout.



 
The proposed well dry hole cost is estimated to cost $170,000 gross (8/8ths).



 
o
Manvel 2,000’ Miocene Exploratory well

 
Leases covering approximately 160 acres of land in Brazoria County, Texas, for a
total consideration of $20,000.  In connection with the purchase, we will
acquire an undivided 55% interest in the leases, subject to existing overriding
royalty interests equal to 25% of 8/8.  Additionally, Sunray is entitled to a
one-eighth of eight-eights (12.50% of 8/8) working interest, proportionally
reduced at payout.



 
The Proposed well dry hole cost is estimated to cost $100,000 gross (8/8ths).


